Felton, Chief Judge.
In its original judgment in this case, this court reversed the ruling of the trial judge which was excepted to by a cross bill of exceptions. The Supreme Court of Georgia granted certiorari as to the cross bill of exceptions in this case and denied certiorari as to the main bill of exceptions. The Supreme Court reversed the judgment of this court on the cross bill of exceptions in Housing Authority of the City of Atlanta v. New, 220 Ga. 1 (136 SE2d 732). The original judgment of this court on the cross bill, which reversed the trial court, is hereby vacated, and under the mandate of the Supreme Court the judgment on the cross bill is affirmed.

Judgment affirmed.


Eberhardt and Russell, JJ., concur.

*810Decided June 10, 1964.
Schwall & Heuett, Emory Schwall, for plaintiff in error.
King & Spalding, Charles H. Kirbo, R. Byron Attridge, contra.